*37DECISION AND OPINION DELIVERED FOR THE COURT
GOSS, Presiding Judge.
This matter comes before the Court on Plaintiff’s petition for reversion of an area adjacent to Mapusaga School. Plaintiff’s predecessor was one of the Chiefs who on August 14, 1944, deeded the land to the Defendant to be used for school and church purposes. Plaintiff originally claimed reversion alleging that the property had not been used for school and church purposes. He later was permitted to amend his petition and alleged that the deed was in violation of Section 71, Subsection 2, Codification of the Regulations and Orders for the Government of American Samoa, 1937. Plaintiff having failed to comply with the Court’s Order for submission of briefs on the issue raised in the amended petition, the amended petition is stricken without prejudice. The matter is decided on the basis of the original petition. No ruling is made on the issue raised in the amended petition.
After consideration of the evidence herein and the law, the Court makes its Findings, Conclusions of Law and. Judgment as follows:
FINDINGS OF FACT
1. That the Plaintiff has changed his name since the commencement of this action, and he is now known as Moea’i Uiliata.
2. The Defendant is a corporation subject to the Church of Jesus Christ of Latter-Day. Saints. The Church operates Mapusaga. School adjacent to the premises herein concerned.
■ 3. As between the parties and all claiming under them, Defendant is owner of the said land by way of the deed of conveyance dated August 14,1944; Said land is described as follows:
*38A parcel of land in Tualauta County, American Samoa of approximately twenty-two acres formerly known as the village of old Mapusaga and more definitely described in Native Lease Book, Volume I, page 118 in the archives of American Samoa.
4. Defendant has had the effective use of the land since at least the turn of the century. Defendant leased the land from 1903 to the time of the said deed.
5. There is presently on said property a house used as living quarters for proselyting missionaries and such use is for Church purposes.
6. There is an L.D.S. cemetery maintained on the property and such has been in use and maintained since the turn of the century. This is a Church purpose.
7. Living accommodations are on the premises for selected Church personnel. This is use of the premises for Church purposes.
8. A cemented portion of the land is and has been used for athletic functions of the students at the adjoining Mapusaga School. This is school usage of the property.
9. The gasoline tank and pump maintained on the premises were purchased by the Church and served its purposes during and immediately after the construction of said school. All of this is Church and school purpose.
10. No persons are allowed to reside on the premises except at the sufferance of the Defendant. The Church allows selected Church and school personnel and their families to live on the premises. All persons living on the premises are there for a Church purpose or a school purpose.
11. There is not now and never has there been a garage on the premises.
. 12. Defendant has never sold or conveyed any portion of the property to any persons whomsoever.
*3913. At the time of the conveyance of said land to the Defendant it was being used for Church and school purposes. The use of the land since the 1944 deed has been similar to the use of the land from 1903 to 1944. In 1944 the grantors construed such usage as in the interests of the Church and school and Church and school purposes. No claims of any such violations were made for years. The use of the property by the Defendant has been consistent with Church and school purposes. There were no violations of any covenants nor agreements incident to said conveyance.
14. The Defendant paid to the grantors One Thousand ($1,000.00) Dollars in consideration for the land in question and such consideration was a fair market price for the land at the time of the conveyance to the Defendant in the light of Samoan custom at the time.
CONCLUSIONS OF LAW
From the foregoing Findings of Fact the Court concludes :
1. As between the parties and all persons claiming under them, under the deed of August 14, 1944, the Defendant is the owner of the property and entitled to possession thereof.
2. The Defendant’s use of said property is consistent with the provisions of the said deed.
ORDER
Pursuant to the foregoing facts and conclusions, and for good cause appearing, and upon motion of counsel for Plaintiff on file herein,
IT IS ORDERED, ADJUDGED AND DECREED:
1. The Plaintiff’s complaint and petition is dismissed with prejudice except as above set forth.
2. Within 30 days, Defendant shall pay to the Clerk of the High Court $25 for each day of trial.
*40... 3. The Clerk of the High Court is instructed to docket this order and furnish copies thereof to counsel.